MEMORANDUM**
Olga Leticia Flores-Benitez appeals her conviction by guilty plea and sentence for *474one count of being an alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a). Flores-Beni-tez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel on the ground that he failed to discover any arguable issues for review.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues. Counsel’s motion to withdraw is therefore GRANTED and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.